DETAILED ACTION
This action is in response to the request for continuing examination received March 3, 2021. After consideration of applicant's amendments and/or remarks:
Applicant cancels claims 1-8 and adds new claims 9-18.
Claims 9-18 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gregg et al., U.S. PG-Publication No. 2015/0039707 A1, in view of Linscott et al., U.S. PG-Publication No. 2014/0195416 A1.

Claim 9
an information processing apparatus comprising: circuitry configured to extract an item value of an item that is a character string from a form image of a form. Gregg discloses a computer system 100 for extracting data from an invoice document. Gregg, ¶ 59. In one embodiment, the document is "a graphic, such as the image of an invoice," wherein the image is converted to a structured document using optical character recognition. Id. at ¶¶ 61; 68. Figure 2 illustrates an example invoice document comprising data field values for "invoice number 205, the name and business number 206 of the invoicing company … items as shown in the list 207 of items, a sub total amount 208, a goods and services tax (GST) amount 209 and a due date 210" (e.g. item values of an item) Id. at ¶ 77. Figure 5 illustrates a "method 500 for extracting data from an invoice," wherein the extracted data comprises "text in [a] value element of the invoice" that is "stored as a text string." Id. at ¶¶ 92; 103.
	Gregg discloses extracting an item value of an item based on first form-definition information that defines a positional relationship between an item name and the item value of the item included in the form. System 100 comprises a processing server 110 that applies a map (i.e. first form-definition information) to invoice 118 to extract and save invoice data. Id. at ¶¶ 59; 74.  The map is a "set of definitions … of data fields including location data, such as coordinates, for each data field." Figure 2 illustrates a map 250 corresponding to invoice 118. Map 250 comprises a number of data fields comprising a label field and a value field, wherein "[t]he label is a text identifier that does not change between different invoices from the same issuer and is used to locate and verify the value in the value field." Id. at ¶¶ 78-79. Figure 4 illustrates XML code 400 of an example map. Invoice number data field 421 comprises coordinates 422/423 of the invoice number label field (i.e. item name) and coordinates 424/425 of the invoice number value field (i.e. item value). Id. at ¶ 88. In one embodiment, the extraction method "determines from map Id. at ¶¶ 99-102. The disclosed "delta offset" is a positional relationship between a label and a value within the invoice; and this positional relationship is used to extract a value from the invoice.
	Gregg discloses display, on a display, a screen that includes the form image and the item value of the extracted item, the screen being configured to accept an operation by a user to correct the item value of the extracted item. Figure 9 illustrates a "graphical user interface 900 to start the process for creating a map" comprising "a JPEG image of the original PDF invoice" (i.e. form image). Figure 10-13 illustrate graphical user interfaces generally comprising cells of invoice content on the left hand side "presented in a visual style that … exactly matches the layout of the original invoice" and "a series of fields down the right hand side" that correspond to labels and values. The user allocates cells on the left side to fields on the right side to create a map. Id. at ¶¶ 122-128. Upon finishing the map creation process, the system "checks on what has been mapped" be presenting the information "the system has been able to extract … down the right hand side, along with a rendered display of the original invoice … to allow the user to check one versus the other" (i.e. display the form image and values of extracted item). Figure 14 illustrates that the user "can device whether to accept the potential mapping results, or they can choose to cancel and return to the previous mapping screen to adjust or add to the potential map." Id. at ¶¶ 129-130. The graphical user interface is configured to receive user input (e.g. cancel) enabling the user to adjust (i.e. correct) the mapping between cells and fields used to extract items.
registering [first] form-definition information, the [first] form-definition information defining a positional relationship between the item value … and the item name … and being registered in association with issuer information that identifies an issuer of the form. Upon accepting the potential mapping results, the user allocates a "supplier name to that set of mapping results" by selecting an existing supplier from a drop down list or adding "a new issuer" Upon assigning an issuer to the mapping, the system "will create the map … and then extract data from the mapped invoice." Id. at ¶¶ 131-132; FIGS. 15-16. The map (i.e. form-definition information) is "stored on a data base as records comprising field information including location data." Id. at ¶ 88; See Also ¶¶ 99-102 (delta offset from location data is a positional relationship between item label and item value).
	Gregg does not expressly disclose register second form-definition information, the second form-definition information defining a positional relationship between the item value after accepting the user operation to correct the item value of the extracted item and the item name, in a case where the item value is corrected, and being registered in association with issuer information that identifies an issuer of the form.
	Linscott discloses register second form-definition information, the second form-definition information defining a positional relationship between the item value after accepting the user operation to correct the item value of the extracted item and the item name, in a case where the item value is corrected, and being registered in association with issuer information that identifies an issuer of the form. Linscott discloses methods "for recognizing an invoice, for example identifying the issuer of the invoice and/or recognizing the layout of the invoice," wherein "a corresponding template" is used to "extract the relevant data from the recognized invoice." Linscott, ¶ 52. Figure 4 illustrates a method "for processing unrecognized invoices." At first form-definition information). At step 470, a recognition simulation is performed to verify that "data can be accurately extracted from the invoice based on the template." At step 480, a determination is made as to whether "the simulation does not work correctly" (i.e. accepting user operation to correct the item value of the extracted item). At step 490, the template is manually adjusted by the operator (i.e. in a case where the item value is corrected). Figure 4 illustrates that after the template is adjusted, the method flows back to 460 where the adjusted template is stored (i.e. registering second form-definition information). Id. at ¶¶ 60-62.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of extracting invoice information using a map of Gregg to incorporate the method of adjusting inaccurate templates for extracting invoice information taught by Linscott. One of ordinary skill in the art would be motivated to integrate adjusting inaccurate templates for extracting invoice information into Gregg, with a reasonable expectation of success, in order "to check or refine the templates for an issuer" to increase invoice information extraction accuracy, wherein "[d]ifferences between invoices for the same issuer … can be used to flag potential problems, as well as to request human review." See Linscott, ¶ 59.

Claim 10
	Gregg discloses generate the second form-definition information based on a correspondence relationship between a position of the item value of the item and a position of the item name. Figure 4 illustrates XML code 400 of an example map. Invoice number data field 421 comprises coordinates 422/423 of the invoice number label field (i.e. item name) and coordinates 424/425 of the invoice number value field (i.e. item value). Gregg, ¶ 88. In one embodiment, the extraction method "determines from map 400 an implied delta offset" between the coordinates of the value field and label fields. Map 400 is applied to invoice 300 to find a label; and then the "method takes the coordinates of the label it has found a match for and adds to it the delta offset" and extracts the value that overlaps the resulting coordinates. Id. at ¶¶ 99-102. The disclosed "delta offset" is a positional relationship between a label and a value within the invoice; and this positional relationship is used to extract a value from the invoice.
	Gregg discloses when the position of the item value of the item is specified in the image of the form included in the screen. Gregg discloses a user interface presenting "a series of fields down the right hand side" and cells "presented in a visual style that … exactly matches the layout of the original invoice" on the left hand side. The user "identifies which cell they want to populate with either a label or a value information." Id.at ¶¶ 122-126. The user specifies a cell (i.e. position of the item value of the item) within a displayed layout of the original invoice on the left hand side of the screen and defines it as corresponding to a particular label or value displayed as a field on the right hand side of the screen.
	Gregg, in view of Linscott, suggests register the generated second form-definition information. Figure 4 of Linscott illustrates a method 400 comprising steps of storing a first extraction template (460), determining whether the template should be corrected (470), manually adjusting the template (490), and storing the adjusted template (flow back to 460). Linscott, ¶¶ 60-62. Likewise, Gregg discloses that a "user can decide whether to accept … potential mapping results, or they can choose to cancel and return to the previous mapping screen to adjust or add to second form definition (e.g. a second map comprising positional information).

Claim 11
	Linscott discloses register the second form-definition information in association with the issuer information extracted from the form. Linscott discloses a system for processing invoices that recognizes an issuer based on "a library of known issuer logos" or "known issuer signatures." The identified issuer is used to retrieve a corresponding template comprising "instructions for extracting data from the invoice." In embodiment, "an issuer may have more than one template" and "the issuer may have different templates for personal users and for business customers." Linscott, ¶¶ 55-56. Accordingly, templates (i.e. form-definition information) is registered in association with issuer information extracted from the form (e.g. logo and/or signature). Further, the system "can identify other signature items (image, 'from', address, etc.) in the invoice" and "use those other signature items to select the correct template for the invoice." Id. at ¶ 62.

Claim 12
	Gregg discloses accept a user operation to select the issuer information from among a plurality of pieces of issuer information identifying a plurality of issuers. Upon accepting the potential mapping results, the user allocates a "supplier name to that set of mapping results" by 
	Gregg discloses register the second form-definition information in association with the issuer information selected by the user. The map (i.e. form-definition information) is "stored on a data base as records comprising field information including location data." Id. at ¶ 88. In one embodiment, the map stored in the database is associated with the e-mail address for a particular issuer. Id. at ¶ 134. Gregg discloses that "a map is specific to one particular issuer … and when an invoice is received, the issuer needs to be determined in order to select the appropriate map." Id. at ¶ 91.

Claim 13
	Linscott discloses wherein the form is an invoice; and the issuer information includes at least one of a name of a biller of the invoice, a telephone number of the biller of the invoice, or an account number of the biller of the invoice. Linscott discloses that "invoices might be recognized based on the logo of the issuer, name, and/or address of the issuer, or other signature features that are unique to an issuer." Upon recognizing the invoice, "a corresponding template can be applied to extract the relevant data from the recognized invoice." Linscott, ¶ 52.

Claim 14
	Gregg discloses extract the item value from the image of the form based on the registered … form-definition information. Map 250 comprises a number of data fields comprising a label field and a value field, wherein "[t]he label is a text identifier that does not change between Id. at ¶¶ 78-79. Figure 4 illustrates XML code 400 of an example map. Invoice number data field 421 comprises coordinates 422/423 of the invoice number label field (i.e. item name) and coordinates 424/425 of the invoice number value field (i.e. item value). Id. at ¶ 88. In one embodiment, the extraction method "determines from map 400 an implied delta offset" between the coordinates of the value field and label fields. Map 400 is applied to invoice 300 to find a label; and then the "method takes the coordinates of the label it has found a match for and adds to it the delta offset" and extracts the value that overlaps the resulting coordinates. Id. at ¶¶ 99-102.
	Gregg, in view of Linscott, suggests extract the item value from the image of the form based on the registered second form-definition information. Figure 4 of Linscott illustrates a method 400 comprising steps of storing a first extraction template (460), determining whether the template should be corrected (470), manually adjusting the template (490), and storing the adjusted template (flow back to 460). Linscott, ¶¶ 60-62. Likewise, Gregg discloses that a "user can decide whether to accept … potential mapping results, or they can choose to cancel and return to the previous mapping screen to adjust or add to the potential map." Gregg, ¶ 130. One of ordinary skill in the art would recognize that the template adjustment (490) of Linscott could be implemented using the "previous mapping screen" comprising an invoice image and fields for adjusting information extraction, as taught by Gregg. Adjustments could then be stored (flow back to 460) as an adjusted second form definition (e.g. a second map comprising positional information).

Claim 15
update the second form-definition information with the corrected item value, in a case where the item value extracted based on the second form-definition information is corrected by the user’s operation. Figure 4 of Linscott illustrates a method 400 comprising steps of storing a first extraction template (460), determining whether the template should be corrected (470), manually adjusting the template (490), and storing the adjusted template (flow back to 460). Linscott, ¶¶ 60-62. Likewise, Gregg discloses that a "user can decide whether to accept … potential mapping results, or they can choose to cancel and return to the previous mapping screen to adjust or add to the potential map." Gregg, ¶ 130. One of ordinary skill in the art would recognize that the template adjustment (490) of Linscott could be implemented using the "previous mapping screen" comprising an invoice image and fields for adjusting information extraction, as taught by Gregg. Gregg discloses that the mapping screen accepts user input for "allocating cell information to the fields of their choosing" (i.e. corrected by the user's operation) Gregg, ¶¶ 124-128.

Claim 16
	Gregg discloses wherein the second form-definition information includes individual-user definition information; and the circuitry is further configured to register the individual-user definition information in association with the issuer information. Gregg discloses an embodiment wherein map are stored with "a common part of the map that is required by all recipients" and "is shared between the recipients," and "each recipient has an additional part for each partly shared map that defines the special fields that are required by that recipient individually." Gregg, ¶ 117.

Claim 17


Claim 18
	Claim 18 recites a medium storing instructions for performing the functions of the system recited in claim 9. Accordingly, claim 18 is rejected as indicated in the rejection of claim 9.


Response to Arguments
Applicant’s arguments with respect to claim(s) 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Gregg et al., U.S. PG-Publication No. 2015/0039707 A1 and Linscott et al., U.S. PG-Publication No. 2014/0195416 A1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        August 13, 2021